—Judgment unanimously affirmed. Memorandum: The record establishes that defendant made a knowing, intelligent and voluntary waiver of his right to appeal (see, People v Callahan, 80 NY2d 273, 280; cf., People v Boyd [appeal No. 1], 251 AD2d 1082). County Court was not required to engage in any particular litany during the plea allocution (see, People v Hidalgo, 91 NY2d 733, 737; People v Moissett, 76 NY2d 909, 910-911). In any event, we conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, DiTullio, J. — Assault, 2nd Degree.) Present — Denman, P. J., Green, Pine, Hayes and Boehm, JJ.